[Cite as State v. O'Black, 2010-Ohio-192.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-09-46

        v.

ANGELA O'BLACK,                                           OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR 2008 0096

                                       Appeal Dismissed

                            Date of Decision: January 25, 2010




APPEARANCES:

        William H. White for Appellant

        Jana E. Emerick for Appellee
Case No. 1-09-46


PRESTON, P.J.

       {¶1} Defendant-appellant, Angela O’Black (hereinafter “O’Black”),

appeals the judgment of conviction and sentence entered against her by the Allen

County Court of Common Pleas. For the reasons that follow, we dismiss the case

for lack of a final appealable order.

       {¶2} On March 13, 2008, the Allen County Grand Jury returned a two-

count indictment against O’Black charging her with the following counts: count

one, grand theft in the amount of $5,000.00 or more in violation of R.C.

2913.02(A)(1)&(B)(2), a felony of the fourth degree; and count two, selling a

motor vehicle without a title in violation of R.C. 4505.19(A)(2), a felony of the

fifth degree. On May 26, 2009, a bench trial was held. Following the presentation

of the evidence, the trial court found O’Black guilty of both counts in the

indictment. On July 23, 2009, a sentencing hearing was held, and the trial court

sentenced her to community control for a period of three years.

       {¶3} O’Black now appeals and raises the following assignments of error.

                        ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT COMMITTED ERROR WHEN IT
       ENTERED A FINDING OF GUILTY AS TO THE PERSONAL
       LIABILITY   OF  DEFENDANT/APPELLANT      UNDER
       CRIMINAL LAW, PROOF BEYOND A REASONABLE
       DOUBT.




                                        -2-
Case No. 1-09-46


                      ASSIGNMENT OF ERROR NO. II

       IT IS ERROR FOR THE COURT TO FIND THE
       APPELLANT GUILTY BASED UPON HER CORPORATE
       RELATIONSHIP.

                      ASSIGNMENT OF ERROR NO. III

       THE TRIAL COURT COMMITTED ERROR WHEN IT
       ENTERRED [sic] A FINDING OF GUILTY OF ORC §
       2913.02(A)(1) 7 [sic] (B)(2) AND ORC § 4305.19(A)(2) AS TO
       THE DEFENDANT/APPELLANT O’BLACK.

       {¶4} Before we review the merits of the assignments of error, we must

first address a threshold jurisdictional problem. Courts of appeals in Ohio have

appellate jurisdiction over “final appealable orders.” Section 3(B)(2), Article IV

of the Ohio Constitution. If a judgment appealed is not a final order, an appellate

court has no jurisdiction to consider it and the appeal must be dismissed. State v.

Sandlin, 4th Dist. No. 05CA23, 2006-Ohio-5021, ¶9, citing Davison v. Rini

(1996), 115 Ohio App.3d 688, 692, 686 N.E.2d 278; Prod. Credit Assn. v. Hedges

(1993), 87 Ohio App.3d 207, 210, 621 N.E.2d 1360; Kouns v. Pemberton (1992),

84 Ohio App.3d 499, 501, 617 N.E.2d 701. Moreover, this Court must raise

jurisdictional issues sua sponte. Id. See, also, In re Murray (1990), 52 Ohio St.3d

155, 159-60, 556 N.E.2d 1169, at fn. 2; Whitaker-Merrell Co. v. Geupel Const.

Co. (1972), 29 Ohio St.2d 184, 186, 280 N.E.2d 922.

       {¶5} Crim.R. 32(C), requires that the trial court’s entry set forth: “(1) the

guilty plea, the jury verdict, or the finding of the court upon which the conviction


                                        -3-
Case No. 1-09-46


is based; (2) the sentence; (3) the signature of the judge; and (4) entry on the

journal by the clerk of court.” State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-

3330, 893 N.E.2d 163, ¶18. A trial court’s order that fails to impose sentence for

an offense for which the offender was found guilty not only violates this rule, but

renders the resultant order non-final and not immediately reviewable. State v.

Phillis, 4th Dist. No. 06CA75, 2007-Ohio-6893, ¶4; State v. Sandlin, 4th Dist. No.

05CA23, 2006-Ohio-5021, ¶11; State v. Phipps, 11th Dist. No. 2006-P-0032,

2006-Ohio-3545, ¶3; State v. Brown, 8th Dist. No. 86128, 2006-Ohio-152, ¶3;

State v. Cooper, 8th Dist. No. 84716, 2005-Ohio-754, ¶4; State v. Waters, 8th Dist.

No. 85691, 2005-Ohio-5137, ¶¶19-21; State v. Hicks, 8th Dist. No. 84418, 2004-

Ohio-6113, ¶6; State v. Garner, 11th Dist. No. 2002-T-0025, 2003-Ohio-5222,

¶¶7-11; State v. Collins (Oct. 18, 2001), 8th Dist. No. 79064, at *1.

       {¶6} Here, O’Black was indicted on two counts: grand theft and selling a

motor vehicle without a title. Ultimately, the trial court found her guilty of both of

the charges, but despite these findings of guilt, in its judgment entry the trial court

ordered that O’Black be “sentenced to Community Control with the Adult Parole

Authority for a period of: THREE (3) YEARS.” (July 28, 2009 JE). It also

notified O’Black that should she violate any of her terms and conditions under

community control that it could impose a prison term of two years. (Id.). Thus,

the trial court only imposed a single term of community control, regardless of the



                                         -4-
Case No. 1-09-46


fact that it had found her guilty of both of the charges. Therefore, because the

judgment entry neither states which convictions are subject to community control

sanctions nor does it impose a sentence for each conviction, the judgment entry

does not constitute a final appealable order.

       {¶7} Accordingly, this appeal should be dismissed for lack of jurisdiction.

                                                                Appeal Dismissed

WILLAMOWSKI and ROGERS, J.J., concur.

/jlr




                                         -5-